Citation Nr: 1434783	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pancreatitis, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In February 2011, the Board remanded the current issue for further evidentiary development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of service connection for alcohol abuse as secondary to the Veteran's service-connected depressive disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for pancreatitis, which he has asserted was caused by medication he received to treat his service-connected left and right knee disabilities.  The Board finds that additional development is needed prior to adjudication of this claim.

In July 2011, the Veteran was afforded a VA pancreas examination in accordance with the Board's February 2011 remand instructions.  An addendum to the July 2011 examination report was completed in September 2011.  The examiner was asked to provide opinions, with rationales, on whether medication, including high doses of Motrin, the Veteran took for his service-connected knee conditions caused or aggravated his pancreatitis.  The examiner stated in the July 2011 examination report, and reiterated in the September 2011 addendum, that she could not give a medical opinion on what caused or aggravated the Veteran's pancreatitis.  She noted that the Veteran indicated he took Tylenol and Motrin but could not provide her with information on the exact doses he received.  In the addendum, she added that the Veteran's pancreatitis might have been caused by prolonged use of NSAIDs, but could also have been caused by chronic alcohol use.  The Board notes that specific daily dosages of acetaminophen and the NSAID ibuprofen prescribed for the Veteran's knee conditions are listed in the Veteran's VA treatment records, and are also stated in the July 2011 examination report.

Additionally, the Veteran's representative has argued that the VA examiner who provided the July 2011 and September 2011 medical opinions did not have the credentials necessary for compliance with the Board's prior remand instructions.

Based on the foregoing, the Board finds that an additional medical opinion by a gastroenterologist is required prior to adjudication of the Veteran's claim.

Relevant ongoing VA treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from October 2012 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, have the claims file reviewed by a VA gastroenterologist so that additional opinions can be obtained as to whether the Veteran's pancreatitis was caused or aggravated by medication prescribed for his service-connected knee disabilities.  If another examination is deemed necessary to respond to the questions, one should be scheduled.  Following 
review of the claims file, including the September 2008 and July 2011 examination reports and the September 2011 addendum, the gastroenterologist should respond to the following:

(a) Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability, that the Veteran's pancreatitis was caused by medication prescribed for his service-connected knee disabilities?  Please explain your reasoning for the opinion.

(b)  If his pancreatitis was not caused by the prescribed medications, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by medication prescribed for his service-connected knee disabilities?  Please explain why or why not.  If the reviewer finds that the Veteran's pancreatitis has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of pancreatitis.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



